DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-5, 8-10, 12-14, 16, 18 and 19 are amended. Claims 7 and 17 remain withdrawn. Claim 20 is new. Claims 1-6, 8-16 and 18-20 are pending.
Priority
This Application, 17268022, filed 02/11/2021 is a national stage entry of PCT/IB2019/057404, with an International Filing Date of 09/03/2019, and claims foreign priority to 201821033221, filed 09/05/2018.

Modified and New Rejections as Necessitated by Amendments filed 08/04/2022
Claim Interpretation
	
Claim 4 is a product-by-process claim, however, patentability is based on the product itself.  If the product is the same as a product from the prior art, the claim is unpatentable. The MPEP indicates that the process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences' distinguishing the claimed product from the prior art”.  See MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  “In determining validity of a product-by-process claim, the focus is on the product and not the process of making it.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1369 (Fed.Cir.2009). The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences' distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012). In the instant case, the Examiner does not see how the process of adding the composition to the sodium chloride or dextrose solution affects the structure of the instantly claimed composition. The burden is on the applicant to show that there exists a structural difference when the composition is directly added to 0.9% sodium chloride injection or 5% dextrose injection to form an administrable solution prior to administration to a patient. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Villani et al. (JP 2009-509608 A), hereinafter Villani, in view of Bastard et al. (US 5,403,858), hereinafter Bastard, and Hao et al. (CN 100544710 C), hereinafter Hao, and Braun et al. (European Journal of Pharmaceutics and Biopharmaceutics 94 (2015) 559- 568), hereinafter Braun, and Kishore et al. (Pharm Res (2011) 28:1194–1210), hereinafter Kishore, and ISO.org.

Applicant’s claim
Applicant claims a liquid, ready-to-use parenteral pharmaceutical composition of carmustine dissolved in polysorbate as the sole solvent, wherein the pharmaceutical composition has a concentration of about 2 mg/mL to about 500 mg/mL of carmustine and wherein the liquid ready-to-use parenteral pharmaceutical composition is water free and when stored at 2° C to 8° C for 3 months in a sealed container that is free of polyvinyl chloride and free of di-2-ethylhexylphthalate, the pharmaceutical composition contains at least 90% by weight of the initial amount of carmustine and is free of visible particles.; wherein the polysorbate is selected from polysorbate 20, polysorbate 40, polysorbate 60, polysorbate 80 and mixtures thereof; wherein the pharmaceutical composition is admixed with 500 mL of 0.9% sodium chloride injection or 500 mL of 5% dextrose injection to form an administrable solution prior to administration to a patient.  Applicant claims the pharmaceutical composition of carmustine dissolved in polysorbate above, and wherein the polysorbate is super refined polysorbate 80 with a peroxide value below 10 meq O2/kg, about 0.5 meq O2/kg, about 0.2 meq O2/kg. 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Villani describes the invention relating to parenteral administration of a drug, particularly a kit for injecting a drug dissolved in a suitable solvent. Villani teaches a kit for parenteral administration of a drug formulated in a lipophilic solvent, comprising (A) at least one container containing a liquid for parenteral injection; (B) at least one dosage unit comprising at least one drug formulated in a lipophilic solvent to be administered by the parenteral route; (C) comprising at least one means for delivering the drug from the dose unit (b) to the container (a) (p. 8, unnumbered Claim 1). Villani teaches a preferred embodiment wherein the highly active drug is  selected from a group including anticancer agents, e.g. paclitaxel and docetaxel, and alkylating agents,  consisting of carmustine and busulfan (p. 5, 4th paragraph). Villani comprehends that some active drugs are insoluble in water, i.e. some active such as carmustine or docetaxel must necessarily be dissolved in a suitable solvent, requiring lipophilic solvent or formulated with organic solvent and a surfactant such as ethanol, PEG, polysorbate 80, etc. (p. 3, 4th paragraph, and p. 5, 7th paragraph).  Villani explicitly claims the lipophilic solvent is selected from a group including polysorbate (p. 8, unnumbered Claim 16). 
Villani teaches the liquid for parenteral injection is selected from a saline solution and a glucose solution (p. 8, unnumbered Claim 9).
Regarding the liquid, ready-to-use feature, Villani teaches the kit may be adapted to include the required solvent and means for performing predilution, including wherein the vial containing the predilution solvent and the means for performing the predilution are combined in a prefilled syringe, wherein the solvents used are all lipophilic solvents (p. 5).
Regarding Claims 10 and 18, Villani comprehends that the use of lipophilic media can extract toxic phthalates from polyvinylchloride (PVC), in particular di-(2-ethylhexyl)phthalates (DEHP), which are extremely toxic to living organisms. Therefore, Villani teaches one preferred embodiment of the invention, the “container” is a special non-PVC-containing plastic material, or at least an inert inner polyethylene layer or glass flask, bag or bottle, rendering Claims 10 and 18 obvious.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Villani does expressly teach the carmustine dissolved in polysorbate. Also, Villani expressly teaches a kit for intravenous administration of docetaxel comprising a) a vial of prediluted solvent of aqueous ethanol in a vial, b) a separate flask comprising 500 mL of 0.9% NaCl solution, and c) a vial containing 80 mg docetaxel in 2 mL polysorbate 80 with a rubber seal  (p. 7, last example). As such, Villani expressly teaches the liquid pharmaceutical composition “c”, wherein the active agent dissolved in polysorbate as sole solvent in the claimed concentration, which is water free. Additionally, Villani teaches that docetaxel and carmustine are suitable actives for this composition, and requires to be dissolved in a lipophilic solvent, which Villani recognizes to include polysorbate 80.  Thus, Villani renders Claims 1-2, 5, 11, 16, and 20   obvious. Regarding the predilution solvent, Villani expressly teaches a kit comprising ethanol as the predilution solvent, and docetaxel in polysorbate 80 (last example). Therefore, Villani has taught the water-free composition comprising the drug in sole solvent polysorbate. 
Regarding the concentration, Villani clearly teaches that concentration of the active may be modified depending on the active and the solvent chosen.  For example, Villani also teaches a kit for intravenous administration of tacrolimus comprising an intravenous infusion bag containing 500 ml of 0.9% aqueous sodium chloride solution, and a pre-filled syringe containing 1 ml of a solution containing 5 mg of anhydrous tacrolimus and 200 mg of hydrogenated polyethylenated castor oil in anhydrous alcohol (the syringe is a lipophilic solvent), noting again that the composition is free of water, and there is no further dilution required (p. 6). 
Alternatively, Hao supports Villani by teaching pharmaceutical compositions of carmustine (Abstract). Hao expressly describes Reference example 2 wherein the formulation only contains carmustine at 125 mg, and 1500 mg Tween 80, which gives a carmustine concentration of 83 mg/mL per the Examiner’s calculation, and which  renders obvious the about 100 mg/mL amount instantly claimed (p. 10, Reference Example 2). Hao teaches that carmustine dissolves in Tween 80. Water is used for injection only, but resulted to a solution with poor stability (p. 10, Reference Example 2). As such, Hao teaches the liquid, parenteral composition of carmustine dissolved in polysorbate as sole solvent, which is water free, and the claimed carmustine concentration in Claims 1-2. Hou teaches that the composition of carmustine can be clear injectable aqueous solution form, or is the form of injection freeze-dried powder, and the composition can utilize water for injection, 5% or 10% glucose solution, or in of 0.9% sodium chloride solution (p. 3, 5th paragraph). 
Bastard teaches compositions containing docetaxel, as Taxotere, in polysorbate and ethanol, which is then evaporated (Example 8).  Bastard recognizes that using common solvents ethanol and Cremophor EL, can result in anaphylactic manifestations and alcohol poisoning during treatment.  As such Bastard teaches the reduction of ethanol or complete elimination of both ethanol and Cremophor EL, leaving the taxane active drug in surfactants such as, specifically, polysorbate (Col. 1, line 41 to Col. 2, line 25; Table 1). 
Bastard teaches the preparation of Taxotere stock solution at a concentration between 20-80 mg/mL in surfactant (Col.3, lines 20-30). Bastard also exemplify mixing with perfusion fluid containing NaCl or dextrose, which makes it compatible with Villani, and teaches the concentration of the active in the solution to approximately 0.03-0.6 mg/mL (Example 8; Col. 1, lines 50-58; Table 1; Col. 3, lines 20-26), which encompasses the concentration in Claim 6. 
Villani and Bastard are silent on the peroxide value. 
Braun cures Villani’s deficiency by teaching the control of polysorbate 80 (PS80) functionalities, including critical micelle concentration (CMC) characteristics.  Braun teaches that  by inputting the oleic acid content and peroxide value of polysorbate gives a monograph model that adequately predict CMC (Abstract). Braun teaches that the PS80 attributes impact excipient stability because residual peroxides may drive oxidation.  Braun recognizes that PS are prone to radical autooxidation (Introduction).
Braun describes the experiment using 16 different batches of 5 different qualities/grades (Section 2.1). For cloud point determination, PS80 samples were dissolved in NaCl solution (Section 2.2). Braun teaches that generally, the peroxide values of the different batches covered a range from 2.9 to 21.2 ppm with storage times of 6-31 months at room temperature (Table 1; Section 3.2). This range of peroxide value overlaps with the instantly recited values of below 10, 0.5, 0.2 meq/kg.  While Braun recites the peroxide value in ppm, the Examiner calculates the values reported by Braun to be within the claimed range based on the calculation of peroxide value according to ISO.org (Section 3.1).
Kishore supports Braun by teaching the stability of polysorbate 20 (PS20) and polysorbate 80 (PS80), describing how the degradation of the polysorbates impact the stability of biotherapeutics during storage, concluding that degradation of PS did not impact the stability of the proteins tested under the storage conditions used (Abstract). Kishore describes how auto-oxidation is the main cause of PS degradation, which increases when the temperature is increased, and the rate of hydrolysis is slow at 5[Symbol font/0xB0]C and 25[Symbol font/0xB0]C (p. 1195, 1st paragraph; p. 1205, R. Col.). Kishore teaches that samples stored at 5°C showed an apparent decrease to 0.02% in PS20 formulations and 0.003% in PS80 formulations (p. 1200, L. Col., 1st paragraph). Kishore also relates that changes in the turbidity of the placebo solutions containing no biotherapeutics were minimal at 5°C, with small increase in sub-visible particles observed due to the degradation of polysorbate (pp. 1200-1201). Therefore, Kishore suggests that the composition is free of visible particles under these conditions. Kishore’s end-of-shelf-life shake stress experiments, which were conducted over 12 months at 5°C and 25°C, suggest that in pharmaceutically relevant storage conditions (2–8°C), the drop in PS concentrations is low, the insoluble degradants is negligible to destabilize the active agent (p. 1196, L. Col., 3rd paragraph; p. 1209, L. Col., 2nd paragraph).
Villani, Bastard, and Braun are silent on the amount of oxygen in the head space of the container. 
Kumar investigates the utility of vacuum drying for removing peroxides from polyethylene glycols (PEGs) (Abstract). Kumar comprehends that auto-oxidation can result in the formation of hydroperoxides and peroxide-free radicals in polyoxyethylene linkages containing substances such as polysorbate surfactants, poloxamers, and PEGs (p. E1, R. Col., 2nd paragraph). Kumar acknowledges the effect of peroxides in polysorbates on the oxidative stability of proteins in solution and in the lyophilized form.  The art recites that complete removal of oxygen in the headspace of vials containing aqueous solutions of polysorbates (by storing the product either under nitrogen or in vacuum) resulted in a decrease in the concentration of peroxides. Thus, Kumar renders obvious the limitation “is stored in a container with a head space containing no more than 6% oxygen” in Claims 15 and 18 (p. E2, L. Col., 1st and 2nd paragraphs). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Regarding the concentration of carmustine, Villani teaches concentrations of actives which are outside the instantly claimed range of about 100 to about 500 mg/mL.  However, the Villani’s concentration would serve as starting point to figure out the optimal concentration. Since there is an exemplary teaching in the prior art of this variation, it would have been obvious to find the best concentration range. 
Alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hao with that of Villani and prepare higher concentration of carmustine prior to mixing with a solution for injection and arrive near the instantly claimed amount of about 100 mg/mL. Hao teaches that carmustine dissolves in Tween 80, and comprehends water free formulations and combination with 5% or 10% glucose solution, or in of 0.9% sodium chloride solution. Therefore, Hao is compatible with Villani. There are many factors to consider when increasing the concentration of ready-to-use carmustine including efficacy, transportation cost, etc. There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results. The optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what research chemists do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There are many factors to consider when increasing the concentration of ready-to-use carmustine including efficacy, transportation cost, etc. There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results.
Villani has taught that carmustine and docetaxel are preferred drugs for the invention. Both carmustine and docetaxel are chemotherapy drugs. Therefore, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute the highly active drug expressly taught, docetaxel, with another one, carmustine, taught by Villani. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143. 
Villani has taught a kit comprising active agent docetaxel in polysorbate 80 in a separate vial from the predilution solvent. Therefore, Villani has taught the water-free composition comprising the drug in sole solvent polysorbate, teaching that the drug is docetaxel, which may be replaced with carmustine. In the event that having this separate vial from the predilution solvent does not render obvious the “ready-to-use” limitation,  it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Bastard with that of Villani and dilute carmustine in the PS80 with ethanol, and afterwhich remove the ethanol per the teaching of Bastard that doing so prevents anaphylactic manifestations and alcohol poisoning in patients. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to choose glass or other container material that would not release phthalate in the lipophilic solvent because Villani has taught that phthalate and DHEP, released from phthalate-containing PVC, are toxic. A skilled artisan would apply the known solution provided by Villani in using alternate materials for containers to the problem of phthalate extraction by the lipophilic solvent. Where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results, an obvious to try inquiry may properly lead to a legal conclusion of obviousness. See MPEP 2143.
With regards to the peroxide values recited in the claims, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Braun with Villani’s and choose low peroxide values to control of polysorbate 80 functionalities to obtain desired characteristics such as critical micelle concentration. One would have been motivated to do so because Braun teaches that the PS80 attributes impact excipient stability, and PS with low peroxide values will minimize oxidation.  Braun’s peroxide value overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kishore with Braun and Villani and store the composition at low temperature because Kishore teaches that the rate of hydrolysis of PS is slow at 5[Symbol font/0xB0]C and that samples stored at 5°C showed an apparent decrease of only 0.003% in PS80 formulations, with minimal change in turbidity and sub-visible particles. Furthermore, teaches that 2–8°C is the pharmaceutically relevant storage conditions for 12 months.
Kishore, Braun and Kumar recognize that PS80 undergoes oxidation that is detrimental to the stability of the active compounds for treatment.  Because Kumar teaches that removal of oxygen in the headspace of vials containing aqueous solutions of polysorbates by storing the product either under nitrogen or in vacuum resulted in a decrease in the concentration of peroxides, a skilled artisan would combine the teachings of Kumar to that of Villani, Bastard, Braun, and Kishore and apply the known solution provided by Kumar, which is storing the composition in a vial wherein the oxygen has been completely removed from the headspace, to the problem of polysorbate oxidation. Where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results, an obvious to try inquiry may properly lead to a legal conclusion of obviousness. See MPEP 2143.
By preventing oxidation and degradation of the components, the prior art, taken together, renders obvious the stability of the composition and that it contains at least 90% and 95% by weight of the initial amount of carmustine.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant traverses the 103 rejection over Villani in view of Bastard. Applicant argues that the claims are not obvious in light of the amendment. 
Applicant’s arguments are moot because a new ground of rejection is made in view of the amendment filed on 08/04/2022.
Applicant alleges that they surprisingly discovered a carmustine pharmaceutical composition that is stable, employs a single solvent and is easy to prepare and use without the need for any additional concentrating, predilution or reconstitution step.
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.
In response to the alleged surprising stability in a single solvent and ease of preparation, the Examiner is not persuaded.  The data disclosed in the specification is not commensurate in scope with the instant claims. The data presented shows a single formulation, comprising a single polysorbate type (PS80)  with carmustine at a single concentration and in amber colored type-1 vial, whereas Claim 1’s scope include any composition comprising any polysorbate and concentration up to 500 mg/mL of carmustine, and in any container free of PVC and di-2-ethylhexylphthalate. Therefore, even if the results are unexpected, the data in Table 1 is not commensurate with the scope of the claims. See MPEP 716.02(d) for the discussion on commensurate in scope. Furthermore, the burden is on Applicant to explain why the data in Table 2 is of a statistical and practical significance.  The Examiner notes that the data was not compared to any other formulation, with any other type of solvent nor was any other concentration of carmustine indicated. Therefore, one cannot ascertain the unexpectedness of the results with no comparison to other formulation. Any differences between the claimed invention and the prior art is expected to result in some difference in properties. The burden is on the applicant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance. See MPEP 716.02(b). Importantly, the use of polysorbate as sole solvent is already known. Bastard teaches the preparation of Taxotere stock solution at a concentration between 20-80 mg/mL in surfactant (Col.3, lines 20-30); Hao has similarly made carmustine in Tween80 and noted its solubility (p. 10, Ref. Example 2).
In addition to the point raised about the lack of dilution required, Applicant is reminded that the claim recites that the composition claim is examined based on the components and not by how it is used.  

	 
Applicant argues that there is no teaching in either Villani or Bastard that would suggest preparing a composition comprising 100-500 mg/mL of carmustine and polysorbate as the only solvent for carmustine, and that such a high concentration carmustine composition could be stable for at least 3 months, and added directly to a NaCl or dextrose solution for administration to a patient. Applicant argues that Villani’s examples teaches pre-dilution or lower concentration. 
This argument is also unpersuasive. Braun has taught the stability of PS80 samples dissolved in NaCl solution. Kishore has taught how the degradation of the polysorbates impact the stability of biotherapeutics during storage, specifically, how auto-oxidation is the main cause of PS degradation, which is slow at 5[Symbol font/0xB0]C and 25[Symbol font/0xB0]C. Kishore has taught that at 5°C, there were only small increase in sub-visible particles observed due to the degradation of polysorbate, and suggests that the formulation is stable for 12 months in storage conditions of 2–8°C.
Regarding the argument that Villani’s examples teaches pre-dilution or lower concentration, Villani teaches one drug in a lipophilic solvent, and teaches PS as lipophilic solvent, and docetaxel and carmustine are suitable drugs. Villani exemplifies docetaxel only in PS80, and a predilution solvent; tacrolimus only with HCO-60 in alcohol without a predilution solvent. Therefore, the predilution solvent is not required by Villani.  Further, Bastard and Hao teach formulations without a pre-dilution solvent. 

Applicant argues that the skilled artisan would not believe carmustine could simply replace the paclitaxel and/or docetaxel in the polysorbate compositions of Villani and/or Bastard without the improper use of hindsight because carmustine is very different from paclitaxel and docetaxel in size and reactive moieties.
In response to Applicant's allegation of improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Additionally, the Examiner reminds the Applicant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, a skilled artisan will not need to replace the paclitaxel and/or docetaxel in Villani without knowledge because Villani also teaches carmustine, and as such would try the conditions of Villani regardless of difference in size and moieties of the docetaxel and carmustine molecules.  Also, because it is clearly known in the art that carmustine dissolves in Tween 80 (See Hao) and docetaxel in PS (Bastard), one would especially be encouraged to use Villani’s teaching to make a solution of carmustine in PS alone. 
Applicant remarks that Kumar, Braun and Kishore do not cure the deficiencies of Villani regarding not pre-diluting carmustine prior to direct addition of NaCl or dextrose for administration to a patient. 
No specific arguments were presented by the Applicant with respect to these references. The points raised against Villani have been addressed above.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616